ALLOWABILITY NOTICE & REASONS FOR ALLOWANCE

Information Disclosure Statement
The information disclosure statement IDS#3 (5 references) submitted on 15-December-2020 has been considered by the Examiner and made of record in the application file.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No discovered prior art anticipates each and every limitation of independent claims 1 or 20.
The most relevant discovered art is:
Toda (US 2009/0224045 A1): Toda discloses an apparatus for searching for an RFID tag and teaches or suggests all claim limitations except: (a) does not specifically disclose display of the signal distribution based on antenna directivity characteristics and one or more received signals (b) does not disclose determining position information based on the processing of a plurality of amplitude values with respect to the sensitivity characteristics of the antenna pattern, or (c) the comparison of transmitted and received signals in order to determine whether an object is located between the terminal and tag.  
Vargas (US 2013/0194077 A1): Vargas discloses a portable RFID reading terminal with a visual indication of a scan trace, and a specific embodiment in which a coverage area (signal distribution) is generated and displayed as an indicator (representation data) at a current position. The size and shape of the indicator based in part on transmitter power and antenna directional characteristics, and also an embodiment in which the path of the coverage area over time, specifically indicating which tags have been scanned (from which signals have been received), and where the tags scanned are indicated with different transparency patterns and/or colors.
Marshall (US 2015/0102963 A1): Marshall discloses a differential signal strength direction determination system and method in which direction is determined based on a series of RSSI measurements (receive signal strength values) corresponding to a varying orientation and that in embodiments the values are processed and displayed to show a particular signal strength relative to maximum and minimum values over a plurality of different orientations.
Aota (US 2011/0205358 A1): Aota discloses a tag sensor system and position estimating method including the detection of obstacles or things located between the tag and receiver which may act to degrade communication, but does not specifically disclose that determination of a presence of an obstacle is based on a comparison of transmitted signals and received signals.
Polehn (US 2016/0013822 A1): Polehn discloses an apparatus and method for detecting obstacles in a propagation path of a wireless communication signal and particularly that a parameter of a transmitted signal may be compared to a parameter of a received signal to determine if a disruption due to an obstacle has occurred.
All limitations of independent claims 1 and 20 are therefore individually known 
Claims 2-6, 8-15, 17 and 23 depend from claim 1, and claim 21 depends from claim 20.  These claims are allowable at least because their respective base claims are allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

	/STEPHEN R BURGDORF/           Primary Examiner, AU2684